DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 536 and its derivatives (i.e. 536a, 536b, etc.) found in Figs.1-2 & 4-6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “elastic part” in claim 2, “washing part” in claim 6, “fluid blocking part” in claim 7, and “washing solution supply part” and “gas supply part” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant states that the brush is configured to “wash” the surface. As the term wash is understood by one of ordinary skill in the art as “to cleanse by or as if by the action of liquid (such as water)”, see https://www.merriam-webster.com/dictionary/wash, it is unclear as to how a brush cleans via a liquid when no liquid is stated. Further, it becomes unclear as to 
The remaining claims are rejected for being dependent upon a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (US20160244028A1) in view of Sparbert (US20200307525A1), Schmidt (US20180265048A1), and Hans (GB1332290A).
As to claim 1, Wakatsuki discloses a peripheral information detection device (abstract, known to read on a LIDAR sensor, see [0005]) comprising: a housing (Fig. 2 refs 24 & 28); a window cover installed on the housing (see Fig.4 ref 24 portion in front of sensors 30); a motor (Fig.2 ref 34); a shaft (Fig.4 ref 32) configured to be rotated by the motor; a guide (Fig.4 ref 36) connected to the shaft and configured to be rotated along a surface of the window cover (see Fig.2 ref 36A); a wiper (Fig.4 ref 36B, synonymous to a brush) on the guide that faces and contacts that window cover to remove debris. Wakatsuki does not teach the guide having the claimed parts, a damper, or the motor being located within the housing. However these features are known in the as evidenced by Hans and Sparbert. Further, assuming arguendo that a wiper is not considered to be the same as a brush, utilizing a brush to clean a LIDAR sensor is known in the art as evidenced by Schmidt.
Schmidt discloses an art related sensor cleaner (abstract) the sensor being a LIDAR sensor [0040], wherein it is known that contacting cleaners for a LIDAR sensor can include brushes, sponges, wipers, etc. [0040]. Thus, Schmidt discloses that brushes and wipers are known alternatives to each other for the purposes of cleaning a LIDAR sensor.
Sparbert teaches an art related LIDAR sensor [0033] cleaning system (abstract), wherein it is known that drive units (i.e. motors) can be located in many known places of such a cleaning device, including within a sensor housing [0035]. 
Hans teaches a cleaning device for a headlamp (abstract) wherein a motor (Fig.1 ref 18) rotates a shaft (Fig.1 refs 22/23) in order to rotate a wiper (Fig.1 ref 13, synonymous with a 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Wakatsuki to utilize the wiping structure (i.e. guide parts and wiper) in order to provide a mechanism that allows for appropriate pressure of the brush against the window (Hans Page 2 lines 3-15). Further, since Wakatsuki shows that a simple method of rotating the brush is via connection to a motor shaft (see Wakatsuki Fig.4) and Hans only utilizes the more complex worm gear and worm wheel because of the desire to clean a second headlight at the same time (see Hans Fig.1 ref 34 which runs to the second headlamp), one of ordinary skill in the art would have found it obvious to supply the guide part of Hans directly to the motor of Wakatsuki (i.e. ref 15 of Hans, would replace of ref 36, the portion extending from the motor, of Wakatsuki). Furthermore, since Schmidt discloses that brushes are known alternatives to wipers for the purposes of contacting and cleaning a LIDAR sensor, one of ordinary skill in the art would have found it obvious to utilize a brush in place of, or in addition to, a wiper. It is in the purview of a skilled artisan to utilize one known mechanical means for cleaning a LIDAR sensor in place of, or in addition to, another known means. This is especially true when it is known that the means can be used as alternatives to each other.

Claim 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (US20160244028A1), Sparbert (US20200307525A1), Schmidt (US20180265048A1), and Hans (GB1332290A) as applied to claim 1 above, and further in view of Majka (US20160059922A1).
As to claim 2, Modified Wakatsuki discloses the sensor of claim 1, wherein there exists an elastic part (see Hans Fig.1 refs 28) connecting the first and third and second and third parts. Modified Wakatsuki does not disclose the presence of a separate damper body the is inserted and installed between the two parts, however such a feature would have been obvious in light of the teachings of Majka.
Majka discloses a bicycle wheel cleaning system (abstract) utilizing a brush (Figs.6-7 ref 9) is moved towards and away from the target (Figs.6-7 ref 2) via a spring mechanism (Fig.7 ref 19). The spring mechanism is housed within a sleeve (Fig.6 ref 13 also Fig.7 ref 16) in order to protect the spring mechanism and provide limits for the spring movement (abstract). Wakatsuki and Majka are related in the use of cleaning devices for cleaning vehicular elements.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the damper of Modified Wakatsuki to be located within a sleeve in order to protect the spring and provide limits on its movement (Majka abstract). It is noted that because the structure of Hans utilizes a spring between the two parts in such a manner that the spring is extended, the modification would provide each part connected to the spring to achieve the desired effect. In other words, the sleeve which holds the spring would also contain an end portion of at least two parts in order to allow for extension of the spring to press against the parts and provide the desired tension to the brush element.
As to claims 3-9, Modified Wakatsuki teaches the sensor of claim 2. Claim 3 recites that first guide stopper and its portion within the damper body, however such a feature is optional 

The following rejections below are supplied in order to promote compacts prosecution under the assumption that applicant did not intend for such limitations to be optional.

Claims 3-5 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (US20160244028A1), Sparbert (US20200307525A1), Schmidt (US20180265048A1), Hans (GB1332290A), and Majka (US20160059922A1) as applied to claim 2 above, and further in view of Yang (US20160138669A1), Sekiguchi (US5621944A), Scinta (US3176336A), and Jutras (US5430907A).
As to claims 3-5 & 9, Modified Wakatsuki teaches the sensor of claim 2 wherein, each part comprises a respective body with: the first guide body (see Hans Fig.1 refs 15 in conjunction with Wakatsuki ref 36A) which connects to the rotating shaft (Wakatsuki Fig. 4 ref 32); a second guide body (Hans Fig.1 see dashed portion opposite ref 15) in an L-shape which rotates (since Hans discloses that to rotation axis of the parts should be the same, Page 1 line 55 to Page 2 line 4, and the motor is provided within the housing the bottom portion part would be connected to the housing in a rotatable manner); and a third guide body (Hans Fig.1 ref 14) in a U-shape and having a brush mounted on it (Hans Fig.1 ref 13). Each body having some portion inserted into 
Yang discloses an overload protection pressing device (abstract) wherein two shafts (Fig.2 ref 31 & combination of refs 40/50/60) are connected to each other via a spring (Fig.2 ref 33) and portions of both shafts and the entirety of the spring are located within a housing (Fig.1 ref 10). Both shafts are inserted through a hole (see Fig.2 refs 11 & portion through which ref 61 
Sekiguchi discloses a wiper arm with vibration dampening abilities (abstract) wherein a spring (Fig.1 ref 16) is provided within a body (Fig.1 ref 12 portion housing ref 16) that connects two portions together (see Fig.1 refs 11 & 12). The spring is attached to either end of the portions (see Fig.1) which prevent unintended disconnection between the two portions and also prevent movement of the spring past a certain position. One end of the spring is provided in what appears to be ring type (i.e. circular in nature) aperture for receiving a hook end of the spring (see Fig.1 ref 12c). Neither Matsumoto or Sekiguchi explicitly showcase the shape of the spring receipt being a ring, however such shape for spring receipt is known in the art as evidenced by Scinta and Jutras.
Scinta disclose a wiper arm wherein springs are held in place via apertures see (Figs.4-5 ref 31) and are maintained by their engagement with the aperture to provide a desired amount of contact between the wiping element and a surface (Col.1 lines 10-15). Jutras also discloses a wiper arm wherein a spring is made to engage with an ring shaped aperture (see Figs.2-3 end of ref 32 into ref 44) in order to allow the tension spring to act as intended (abstract). 
Park discloses a wiper assembly for a vehicle (abstract) , wherein a wiper arm connection to a rotating shaft is formed via protrusions and grooves (see Fig.3 refs 11, 16, 22, and 24). Such a connection allows for strong combination of the wiper arm and delivery of rotational torque without loss [0027]. Park and Wakatsuki are related in the use of rotating wipers on vehicles for cleaning purposes.
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (US20160244028A1), Sparbert (US20200307525A1), Schmidt (US20180265048A1), Hans (GB1332290A), Majka (US20160059922A1), Yang (US20160138669A1), Sekiguchi (US5621944A), Scinta (US3176336A), and Jutras (US5430907A) as applied to claim 5 above, and further in view of Herrmann (US20180215350A1).

Herrmann discloses an art related wiping device for an optical device/lens (abstract), wherein a part holding a wiping element (Fig.1 ref 20) is provided with a plurality of spraying parts (Figs.1-2 ref 26) in a longitudinal direction and having a hollow shape (Fig.2) and a washing part (Fig.1 refs 34/38) supply fluid to the portion holding the wiping element to spray the lens using water and air [0045]. The use of spraying parts allows for cleaning of the sensor lens [0017-0020 & 0045].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the third part of Modified Wakatsuki such that it includes the spraying and washing parts in order to remove dirt particularly well (Herrmann [0015]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (US20160244028A1), Sparbert (US20200307525A1), Schmidt (US20180265048A1), Hans (GB1332290A), Majka (US20160059922A1), Yang (US20160138669A1), Sekiguchi (US5621944A), Scinta (US3176336A), Jutras (US5430907A), and Herrmann (US20180215350A1) as applied to claim 6 above, and further in view of Hayakawa (US20150296108A1).
As to claim 8, Modified Wakatsuki teaches the sensors of claim 6, wherein Herrmann further discloses that the sensor lens is to be cleaned with air and water (i.e. gas and liquid) [0045], thus there is a reasonable expectation that the washing part includes a gas supply part and a washing solution supply part. However, assuming arguendo that such elements are not 
Hayakawa discloses an art related lens cleaning device for a vehicle mounted sensor (abstract), wherein air and liquid are used to clean a camera lens (see Fig.5). Further, Hayakawa discloses the presence of air supply parts (Fig.3 ref 75) and washing liquid supply parts (Fig.3 ref 72/73) for providing liquid and air to the spraying parts [0027].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Wakatsuki to include washing and gas supply parts as it is desired to use washing solution to spray the window and air to dry it off (see Herrmann [0045]). It is in the purview of one of ordinary skill in the art to supply known elements for supplying and air and water when it is desired to do so and it is not explicitly stated that such parts are already present.
Allowable Subject Matter
Currently claim 7 is currently rejected for being optional and not required due to the dependencies of the claims and their recitation of the damper being alternatively either present between first and third parts or second and third parts. However if claim 7 was not optional then the claim would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art are those cited above as and their teachings are as explained above. However, claim 7 requires a fluid blocking part in the third body that blocks fluid from the washing part from flowing to the damper. This limitation indicates that the third part, damper, . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kotani (US20160315564A1) discloses a lens cleaning device [0038] having substantially similar motive action for the cleaning element as the claimed invention (see Figs.9-10).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albuquerque (US20200355808A1) discloses a cleaning device (abstract) and LIDAR sensor [0011] utilizing air and water along with a wiper to clean a window of the LIDAR sensor housing (Figs.1-2B).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu (US20150201826A1) discloses a lens cleaning device (abstract) utilizing hemispherical cleaning (Fig.9 ref 15).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kemege (US20140267715A1) discloses a camera lens cleaning device (abstract) wherein mounting of elements above and below a sensor housing are utilized for the cleaning of the lens (see Figs.11A-11C).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwon (KR20130126330A) discloses a lens cleaning device (abstract) utilizing brushes that move along the surface of the lens (see Figs).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (KR101704342B1) discloses a camera lens cleaning device (abstract) that utilizes a spring to bias a cleaning member onto the lens (see Figs.3-4 ref 510).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US20170250096A1) discloses an apparatus for cleaning semiconductor substrates (abstract) wherein a brush with two shafts having a spring between them in order to bias the brush as desired (see Figs.1B, 2B, and 3B).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kong (US20160304058A1) discloses a wiper apparatus (abstract) wherein known ways to connect a spring is through a loop (see Figs.4-5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crespo (US20180370500A1) discloses a sensor cleaning device (abstract) wherein a wiper utilizes spray nozzles and a supply source (see Figs.2 & 4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue (JP2006176028A) discloses a device for cleaning headlamp lenses (Fig.1) wherein a brush/wiper if extendable via the use of a spring and two shafts (see Figs.2A-2B).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McClelland (US2743617A) discloses a wiper apparatus (Fig.1) wherein a spring it utilized between to abutting portions of two different shafts (see Fig.2 refs 59 & 61).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oba (US20190179140A1) discloses a sensor window cleaning apparatus (abstract) that utilizes brushes to clean the window (see Fig.14) Similarly Slama (US20190146213) also discloses brushes and wipers for cleaning camera lens (see Figs.7A-8B).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schafer (US20200062220A1) discloses a lens cleaning device that utilizes motive means for traveling along the lens (see Figs.).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rousseau (US20170369039A1) discloses a lens cleaning device utilizing fluid spray (Fig.1) and a wiper with spring to move a wiper to clean the lens (Figs.2-3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boland (US20100242203A1) showcases a wiper apparatus and a known way for a spring to connect to an end of an element (Fig.5). Similarly, Zimmer (US20020112308A1) discloses similar connection means for a spring have a hole to be inserted into (see Figs.3-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alexander (US20130209079A1) & Grasso (EP3141441A1) both show case U-shaped cleaning guides for physical contact and liquid spraying sensor lens respectively (see Figures).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711